 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruck and Dock Services, Inc. and Furniture, De-partment Store & Parcel Delivery Drivers,Helpers & Warehousemen, Local Union No.193Controlled Temperature Transit, Inc and Furniture,Department Store & Parcel Delivery Drivers,Helpers & Warehousemen, Local Union No.193 Cases 25-CA-15204 and 25-CA-1520528 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 27 July 1983 Administrative Law Judge KarlH Buschmann issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed limited cross-excep-tions, a supporting brief, and an answering briefThereafter, the Respondent filed a brief in responseto the General Counsel's limited cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 as modified' The Respondent has excepted to some of the judge's credibility findtrigs The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In the remedy section of his decision, the judge found that Truck andDock Services (TDS) and Controlled Temperature Transit (CTT) constitute, in essence, a joint employer because both were participants in th[e]scheme to unlawfully discharge Jim Taylor and because both were af-filiated at least to the extent of common supervisory authority Thecomplaint, however, alleges more precisely, and we find, that TDS andCTT are a single employerTo determine whether two entities are sufficiently integrated so thatthey may fairly be treated as a single employer, the Board and the courtsexamine four principal factors (1) common management (2) centralizedcontrol of labor relations, (3) interrelation of operations, and (4) commonownership Radio Union v Broadcast Service of Mobile 380 U S 255 256(1965), NLRB v Browning Ferris Industries, 691 F 2d 1117, 1122 (3d Cir1982), Shellmaker Inc , 265 NLRB 749 754 (1982) While none of thesefactors, viewed separately, has been held controlling, the Board hasstressed the first three factors, particularly centralized control of labor relations Parklane Hosiery Co, 203 NLRB 597, 612 (1973) Single employerstatus depends on all of the circumstances and has been characterized asan absence of an arm s length relationship among unintegrated companics Blumenfeld Theatres Circuit, 240 NLRB 206, 215 (1979), enfd626 F 2d 865 (9th Ctr 1980)TDS is owned by Clarence Fielder and CTT is owned by Clarence s27 year old son, Craig Fielder Clarence testified that TDS provides drivers, warehousemen, and other employees exclusively to crr, a truckingcompany, and to no other customers Employees of both companies sharethe same facilities, use the same equipment, use the same timeclocks, receive the same or similar benefits, and are Issued paychecks from Clarence's dispatching office at CTT Both payrolls are run on CTT s com-puterThe consolidated complaint alleges, inter aim,that the Respondent violated Section 8(a)(5) and(1) of the Act by modifying 10 March 1982 3 theovertime provision in the collective-bargainingagreement without notice to or bargaining with theUnion The judge found that the Respondent vio-lated the Act by refusing to bargain on requestwith the Union about overtime 12 January 1983The judge also found, however, that because theinitial change in the computation of overtime oc-curred more than 6 months before the charge wasfiled, "the unilateral changes are clearly beyondreach pursuant to Section 10(b) " We disagreeOn 10 March, following a meeting with TDSand CTT employees, the Respondent decided thateffective immediately employees would be paidovertime after 45 hours a week and 9-1/2 hours aday The new policy conflicted with the Respond-ent's current overtime practice and the collective-bargaining agreement between TDS and the Unioncovering TDS employees,4 which provided over-time after 40 hours a week and 8 hours a day 5 TheRespondent imposed the policy without notifyingor bargaining with the UnionThe judge found, however, the Union did notdiscover the new overtime policy until 23 Decem-ber, when an employee mentioned it during the in-vestigation of another matter No party filed excep-tions to this finding On 12 January 1983 UnionClarence, while employed by TDS, serves as operations supervisor forCTT and has an office at CTT's warehouse In this capacity, Clarencetestified he has authority to hire, fire, approve overtime make job assignments and supervise employees for both companies While Craig also hasauthority to hire and fire CTT employees, Clarence admitted his son consuits him on wage rates and benefits and both he and Craig hired CTT ssecretaries Furthermore, one employee testified when he transferredfrom City Haul and Storage, TDS predecessor, also owned by Clarence,to CTT, Clarence approved the transfer for both companiesWhile no evidence indicates that either Clarence or Craig own any interest in the other s company, the record does reveal Craig formed CTTat age 22 with a high school education and several years of work experience as a truckdriver for his father As noted, Clarence is actively in-volved in the day to-day operations of both companies Thus the companies relationship is a close family one rather than one between independent companies dealing at arm s length In such circumstances, theBoard often treats ownership by other family members as personal ownership See Bryar Construction Co 240 NLRB 102, 104 (1979) Given thecommon management, centralized control of labor relations, interrelationship of operations, and the close family connection we find TDS andCTT to be a single employer Accordingly, we shall refer collectively toTDS and CTT as the Respondent3 All dates are in 1982 unless otherwise indicated4 The appropriate unit consists of all over-the road drivers, local drivers, helpers and warehousemen TDS employs A union does not represent CTT's employees5 The judge inadvertently referred to the hourly overtime provision inthe collective bargaining agreement as providing for overtime after 8 1/2hours per day The General Counsel in its answering brief also referredto contractual overtime 40 hours a week and 8 1/2 hours a day Art Xof the applicable contract, however states, Inter aim that ' [A111 hoursworked in excess of eight (8) hours a day shall be compensated for at therate of one and one half (1 1/2) times the regular straight time rate' Furthermore, the record reveals only testimony on the weekly, as opposed tohourly, overtime practices of the Respondent We correct the error272 NLRB No 93 TRUCK & DOCK SERVICES593President Charles Ford and union business agentEdward Elder met with TDS owner ClarenceFielder at the Respondent's office According toElder's credited testimony, he asked Fielder aboutthe overtime changes and also reminded him of hisobligation to bargain with the Union Fielder statedthat he had dealt directly with the employees anddid not feel it was necessary to bargain with theUnion On 14 January 1983, approximately 10months after the new overtime policy was initiallyimplemented, the Union filed the instant unfairlabor practice chargeWe conclude that, contrary to the judge, Section10(b) does not bar us from finding the Respond-ent's 10 March overtime change violated Section8(a)(5) and (1) and providing a full remedy for theviolation It is well-settled law that the limitationsperiod does not begin to run on an alleged unfairlabor practice until the person adversely affected isactually or constructively put on notice of the al-leged offending act See Carpenters (Skippy Enter-prises), 211 NLRB 222, 227 (1974), enfd 532 F 2d47 (7th Cir 1976), Burgess Construction, 227 NLRB765, 766 (1977), enfd 596 F 2d 378, 382 (3d Or1979), Allied Products Corp, 230 NLRB 858 (1977)Here the judge found the Union received notice ofthe overtime change 23 December and filed itscharge 14 January 1983 The limitations periodthus began 23 December and the charge was there-fore filed well within the 6-month limitAccordingly, we shall issue the new Conclusionsof Law, a new remedy, and a new Order andnotice to employeesCONCLUSIONS OF LAW1 Truck and Dock Services, Inc and ControlledTemperature Transit, Inc are a single employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act2 Furniture, Department Store & Parcel Deliv-ery Drivers, Helpers & Warehousemen, LocalUnion No 193 is a labor organization within themeaning of Section 2(5) of the Act3 Truck and Dock Services, Inc , a successor ofCity Haul and Storage, Inc , assumed and becamelegally bound by a collective-bargaining agreementbetween the Union and City Haul and Storage, Inc4 The bargaining unit isAll over-the-road drivers, local drivers, help-ers and warehousemen employed by Respond-ent Truck and Dock Services, Inc at the facil-ity as described in Article I of the July 1, 1980until June 30, 1983, collective-bargainingagreement between the Union and the Compa-ny5 By unilaterally modifying 10 March 1982 theovertime provisions in the collective-bargainingagreement between Truck and Dock Services, Incand the Union effective from 1 July 1980 to 30June 1983, the Respondent has violated Section8(a)(5) and (1) of the Act6 By discharging Jim Tayloi 10 January 1983because he joined the Union, the Respondent hasviolated Section 8(a)(3) and (1) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall, inter aim, order the Respondent to bar-gain on request with the Union concerning over-time, and to make whole unit employees for anyloss of wages or other benefits caused by its failureto adhere to the overtime provisions of the applica-ble contract since 10 March 1982 Backpay shall bemade in a manner consistent with Board policy asstated in Ogle Protection Service, 183 NLRB 682(1970), with interest as prescribed in Florida SteelCorp, 231 NLRB 651 (1977) See generally IsisPlumbing Co, 138 NLRB 716 (1962)We shall also order the Respondent to offer JimTaylor immediate and full reinstatement to hisformer job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice tohis seniority or any other rights or privileges previ-ously enjoyed, and make him whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against him Backpay shall becomputed as prescribed in F W Woolworth Co, 90NLRB 289 (1950), plus interest as computed inFlorida Steel Corp, supraORDERThe National Labor Relations Board orders thatthe Respondent, Truck and Dock Services, Incand Controlled Temperature Transit, Inc , Indian-apolis, Indiana, its officers, agents, successors, andassigns, shall1 Cease and desist from(a) Refusing to bargain with Furniture, Depart-ment Store & Parcel Delivery Drivers, Helpers &Warehousemen, Local Union No 193 as the exclu-sive representative of the employees in the bargain-ing unit by unilaterally modifying the overtimeprovisions of the collective-bargaining agreementbetween TDS and the Union effective from 1 July1980 to 30 June 1983 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discharging or otherwise discriminatingagainst any employee for supporting the Union orany other union(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning overtimeAll over-the-road drivers, local drivers, help-ers and warehousemen employed by Respond-ent Truck and Dock Services, Inc at the facil-ity as described in Article I of the July 1, 1980until June 30, 1983, collective-bargainingagreement between the Union and the Compa-ny(b)Adhere to the overtime provisions of its col-lective-bargaining agreement with the Union effec-tive from 1 July 1980 to 30 June 1983(c)Make whole the unit employees for any lossof wages or other benefits caused by its failure toadhere to the overtime provisions of the applicablecontract since 10 March 1982, in the manner setforth in the amended remedy section of this deci-sion(d)Offer Jim Taylor immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him wholefor any loss of earnings and other benefits sufferedas a result of the discrimination against him, in themanner set forth in the amended remedy section ofthe decision(e)Remove from its files any reference to theunlawful discharge of Jim Taylor and notify him inwriting that the removal has occurred and that theunlawful discharge will not be used against him inany way(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(g)Post at its facilities in Indianapolis, Indiana,copies of the attached nonce marked "Appendix "66 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board" shall read 'Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"Copies of the notice, on forms provided by the Re-gional Director for Region 25, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Furniture,Department Store & Parcel Delivery Drivers,Helpers & Warehousemen, Local Union No 193 asthe exclusive bargaining representative of the em-ployees in the bargaining unit, by unilaterallymodifying the overtime provisions of the collec-tive-bargaining agreement between Truck andDock Services, Inc and the Union effective from 1July 1980 to 30 June 1983WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting Furniture,Department Store & Parcel Delivery Drivers,Helpers & Warehousemen, Local Union No 193 orany other unionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Union asthe exclusive representative concerning overtime ofthe employees in the following appropriate unitAll over-the-road drivers, local drivers, help-ers and warehousemen employed by us atTruck and Dock Services, Inc at the facilityas described in Article I of the July 1, 1980until June 30, 1983, collective-bargainingagreement between the Union and the Compa-nyWE WILL adhere to the overtime provisions ofour collective-bargaining agreement with theUnion effective from 1 July 1980 to 30 June 1983 TRUCK & DOCK SERVICES595WE WILL make whole the unit employees forany loss of wages or other benefits suffered as aresult of our failure to adhere to the overtime pro-visions of the applicable contract since 10 March1982WE WILL offer Jim Taylor immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interestWE WILL notify Jim Taylor that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any wayTRUCK AND DOCK SERVICES, INCDECISIONSTATEMENT OF THE CASEKARL H BUSCHMANN, Administrative Law, JiidgeThis case was tried in Indianapolis, Indiana, on April 4and 5, 1983 Charges were filed on January 14, 1983, bythe Union and amended on February 25, 1983 The con-solidated complaint issued on February 25, 1983 Theprincipal issues are whether the Respondents discrimina-torily discharged their employee, Jim W Taylor, in vio-lation of Section 8(a)(3) and (1) of the National LaborRelations Act (the Act), and whether the Respondentmodified certain overtime provisions in the bargainingagreement without bargaining with the Union, in viola-tion of Section 8(a)(5) and (1) of the ActRespondents filed timely answers admitting several ofthe jurisdictional allegations in the complaint and deny-ing the commission of any unfair labor practices On theentire record, including my observation of the demeanorof the witnesses, and after consideration of the briefsfiled by the General Counsel and the Respondents, Imake the followingFINDINGS OF FACTRespondent Truck and Dock Services, Inc is an Indi-ana corporation located at 7218 McFarland Road, Indi-anapolis Indiana,' where it is engaged in the business ofproviding employees, principally truckdrivers and ware-housemen, to other companies In practice, the Compa-ny, which is owned and operated by Clarence Fielder,has supplied the services of its 13 employees consistingof drivers, dockmen, and a mechanic to one customer,namely, Controlled Temperature Transit, Inc , a compa-ny owned by Craig Fielder, the son of Clarence FielderRespondent Controlled Temperature Transit, Inc is anIndiana corporation, located at 5700 West MinnesotaStreet, Indianapolis, Indiana, where it is engaged in thetrucking business In addition to clerks and other office' This location is the home of the Company's owner Clarence Fielderpersonnel, this Company also employs drivers, ware-housemen, and mechanics who are directly supervised byboth Craig Fielder and his father, Clarence Fielder TheCompany's employees are not represented by any unionThe third company, relevant to this case, is City Hauland Storage, Inc It was owned and operated by Clar-ence Fielder and ceased doing business shortly prior toMay 1981 Its operation of trucking services was takenover by Truck and Dock Services, Inc, which ClarenceFielder established on May 6, 1981 The parties havestipulated that Truck and Dock Services, Inc is a suc-cessor of City Haul and Storage, and that it assumed andbecame legally bound by a collective-bargaining agree-ment between the Company and the Union, Furniture,Department Store & Parcel Delivery Drivers, Helpers &Warehousemen Local 193, on behalf of the employees,covering "all over-the-road drivers, local drivers, helpersand warehousemen employed by the Respondent Truckand Dock, at the facility as described in Article I of theJuly 1, 1980 until June 30, 1983, collective-bargainingagreement between the Union and the Company"The first issue in this case began with the events onMarch 10, 1982, when Respondent Controlled Tempera-ture Transit conducted a meeting with its employees todiscuss the Company's financial difficulties The employ-ees of Truck and Dock were also present at the meetingand participated in the discussions The Respondent re-ceived suggestions by several of the assembled employ-ees how it could improve its economic situation Afterthat meeting the Companies decided that, effective im-mediately, employees of both companies would be paidovertime after 45 hours a week and 9-1/2 hours per dayin lieu of the existing practice of 40 hours a week and 8-1/2 hours per day This change for the employees ofTruck and Dock Services was in conflict with the exist-ing bargaining agreement and was effectuated withoutnotifying or bargaining with the UnionTo the General Counsel's allegations that Respondent'sconduct, in changing the terms of a valid bargainingagreement without bargaining with the Union, violatedSection 8(a)(5) and (1) of the National Labor RelationsAct (the Act), Respondent argues that the Union isbarred by the doctrine of laches from asserting theirrights, and that the Board is barred by Section 10(b) ofthe Act from finding a violationThe second issue, the alleged violation of Section8(a)(3) and (1) of the Act, revolves around the circum-stances of Jim Taylor's termination of employment Therecord shows that Taylor had been employed for morethan 3 years as a mechanic by Controlled TemperatureTransit The employees at that plant were not represent-ed by a unionOn December 30, 1982, Craig Fielder informed theemployees that they were expected to report for workon the following Monday, even though that day, as thefirst weekday following New Year's Day, was a tradi-tional holiday Taylor, however, did not come in forwork on that day and had so informed Craig Fielder In-stead, he had gone to join the Union Thereafter, Taylorworked as usual without any incident until January 10,1983 On that day, Clarence Fielder received the usual 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheckoff list from the Union The list, however, did notonly contain the names of the employees of Truck andDock Services, but also that of Jim Taylor, who, as anemployee of Controlled Temperature Transit, had be-longed to a nonunionized work forceTaylor's subsequent discharge, according to the Gen-eral Counsel, was prompted by his union application Re-spondent, on the other hand, submits that when Taylor'sname appeared on the checkoff list, he had thereby indi-cated his desire to join the unionized work force ofTruck and Dock According to Respondent's version ofthe events, he was simply asked to fill out an applicationand told that there were no openings at that time, and ifan opening became available, he would be considered foremployment at Truck and Dock Services The Respond-ent argues that when Taylor subsequently gathered histools and left the premises he had indicated that he hadvoluntarily left his employment with Controlled Temper-ature TransitAnalysisThere is no dispute that Respondent Truck and DockServices, which, as stipulated by the parties, was boundby the terms of the bargaining agreement with Local193, had effectuated a change in the agreement onMarch 10, 1982, by abrogating its overtime provision andby independently agreeing with the drivers to pay forovertime work under a different formula The only ques-tions to be resolved are whether a finding of violation isbarred by (a) the Union's failure to challenge the Compa-ny's action until January 14, 1983, and (b) by Section10(b) of the Act which, in substance, prohibits the issu-ance of a complaint "based upon any unfair labor prac-tice occurring more than 6 months prior to the filing ofthe charge with the Board " In this regard, the recordshows that the Union's charge was filed on January 14,1983, or more than 9 months from the time the Companyhad instituted the change The equitable doctrine oflaches is recognized between litigants when there is un-reasonable delay in asserting a right under circumstancesprejudicial to the adverse party or where recoverywould be prejudicial because of the time delay First, thecircumstances in this case, even assuming dilatory con-duct by the Union, do not remotely suggest prejudice tothe Respondent based on the Union's failure to timely as-certain Respondent's change of the overtime provisionSecond, the Respondent failed in its duty to give noticeto the Union Had it done so, the Union might havechallenged Respondent's action within a reasonable timeThe Union was unaware of the change in overtime eventhough its practice was to regularly police compliancewith the contract It came to the attention of the Unionon December 23, 1982, when one of the employees re-ported it in connection with another matter In short, theRespondent is not in a position to rely on a defense oflaches when its own failure to notify and bargain withthe Union was certainly a contributing factor, if not thesole reason, for the Union's delay in filing a chargeWith regard to Section 10(b), Respondent argues, thatRespondent's meeting with the employees, as well as itsimplementation of the new policy occurred on March 10,1982, more than 6 months in advance of the Union'scharge, filed on January 14, 1983 The General Counsel,conceding this point, nevertheless submits that unlikeunilateral changes made prior to the 6-month limitation,Respondent's conduct amounted to an abnegation of itsobligations under the contract, so that it constitutes acontinuing violation of the Act Support for the GeneralCounsel's position is found in Machinists Local 1424 vNLRB, 362 U S 411, 419 (1959), a case relied on by theRespondent There, the Court explained that the theoryof continued violation cannot be used to avoid the appli-cability of Section 10(b) But where, as here, evidentiarysupport for a violation exists within the 6-month period,and without reliance on any evidence prior to thatperiod, Section 10(b) cannot insulate a Respondent froma finding of a violation Here, the evidence shows thatUnion President Charles Ford and Union Business AgentEdward Elder met with Clarence Fielder and his attor-ney, Stephen M Gentry, on January 12, 1983, at Re-spondent's office Elder asked Fielder about the overtimechanges and also reminded him of his obligation to bar-gain with the Union Fielder, however, stated repeatedlythat he had gone directly to the men and that he did notsee the need to bargain with the Union over the issueClarence Fielder clearly admitted that the change re-garding overtime was still in effect The record alsoshows that this practice is not in accord with the applica-ble provision in the existing bargaining agreement Sig-nificantly, Fielder, when requested, continued to refuseto bargain with the Union about the overtime provisionI, therefore, find that the circumstances regarding theunilateral changes are clearly beyond reach pursuant toSection 10(b) and serve here for background purposesonly, but Respondent's refusal to recognize its bargainingobligation and its continued failure to bargain with theUnion violates Section 8(a)(5) and (1) of the ActThe termination of Jim Taylor's employment is basi-cally an issue of fact which, on this record, turns on thecredibility of the witnesses In this regard, Taylor testi-fied, as follows, about the events of January 10, 1983,after Fielder had received the checkoff list which,among others, contained Taylor's name Taylor had re-ported for work as usual at 8 a m About 8 30 a m Clar-ence Fielder came to the garage, approached Taylor, andsaid that, since he chose to switch companies, he wantedhim to take the timecards to the office and get thingsswitched over Taylor did as he was told and went tothe office There, Fielder instructed him to fill out a jobapplication for Truck and Dock After Taylor had com-pleted the application, Fielder took the job application,asked him whether it was signed, and then told Taylor,"Ok, we don't need you right now I'll let you know ifwe need somebody" Taylor asked whether he had toclock out, to which Fielder answered, "Yes, you do"Taylor gathered his tools and asked Fielder if he wantedto check his toolbox to make sure that he did not haveany company tools Fielder declined and Taylor left thepremises He immediately went to the Union and ex-plained the events which had just occurred The Unionpromptly filed a grievance on Taylor's behalfRespondent's version of this episode is that Taylorsimply walked off his job on January 10, 1983, thereby TRUCK & DOCK SERVICES597resigning Fielder, in his testimony, initially stated thatTaylor had requested to change companies but then con-ceded that Taylor never came to him and requested achange of employment from Controlled Temperature toTruck and Dock, but that he had assumed that Taylorrequested the change because he had signed the checkoffauthorization Fielder testified further that, even thoughhe observed Taylor gathering up his tools and drivingaway, he never inquired whether or why he was leavingMoreover, Fielder stated that Truck and Dock did notneed a mechanic but Controlled Temperature did YetTruck and Dock's employees are usually referred toControlled Temperature for work Fielder did not ex-plain why Taylor could not simply have been employedby Truck and Dock and then referred to ControlledTemperatureThe scenario offered by Fielder's testimony is implau-sible, inconsistent, and incredible An employer who as-sumed that an employee walked off the plant and quit hisjob would not likely discuss the need to discharge thatemployee, further, an employer who observed one of hisemployees with more than 3 years' job seniority gather-ing his tools, requesting the employer to inspect his tool-box, and leaving the jobsite, would not idly stand bywithout inquiring the reasons for the employee's con-duct And, an employer who became aware that one ofhis employees had joined the Union and signed thecheckoff authorization would not automatically assumethat this employee had chosen to irrevocably switch hisemployment to another company Finally, Fielder's de-meanor as a witness did not impress me for its veracityHe appeared cunning, evasive, and contradictory in histestimonyTaylor, on the other hand, appeared truthful andforthright His testimony clearly indicated that his unionmembership prompted Respondent to require him tomake application for employment at Truck and Dock, anaffiliated operation Similar to a maneuver involving adouble-breasted operation, Taylor was then informedthat there were no job openings Considering also thetiming of Respondent's conduct in this scheme, it is clearthat Respondent was motivated solely by union animus Itherefore find that Respondents violated Section 8(a)(3)and (1) of the ActCONCLUSIONS OF LAW1 Respondent, Truck and Dock Services, Inc , is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act2 The Respondent, Controlled Temperature Transit,Inc , is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act3 The Union, Furniture, Department Store & ParcelDelivery Drivers, Helpers & Warehousemen LocalUnion No 193, is a labor organization within the mean-ing of Section 2(2), (6), and (7) of the Act4 Respondent, Truck and Dock Services, Inc , a suc-cessor of City Haul and Storage, Inc , assumed andbecame legally bound by a collective bargaining agree-ment between the Union and City Haul and Storage Inc5 The bargaining unit consists ofAll over-the-road drivers, local drivers, helpers andwarehousemen employed by the Respondent Truckand Dock Services, Inc , at the facility as describedin Article I of the July 1, 1980 until June 30, 1983,collective-bargaining agreement between the Unionand the Company6 By refusing to bargain with the Union concerningthe overtime changes, Respondent Truck and DockServices, Inc violated Section 8(a)(5) and (1) of the Act7 By discriminatorily discharging Jim Taylor becausehe had joined the Union, Respondents, Controlled Tem-perature Transit, Inc , and Truck and Dock Services,Inc , violated Section 8(a)(3) and (1) of the ActREMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I find it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the ActThe Respondents having discriminatorily dischargedtheir employee Jim Taylor must offer him reinstatementand make him whole for any loss of earnings and otherbenefits, computed on a quarterly basis from date of dis-charge to date of proper offer of reinstatement, less anynet interim earnings, as prescribed in F W WoolworthCo, 90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp, 231 NLRB 651 (1977) See generallyIsis Plumbing Co, 138 NLRB 716 (1962) Since both cor-porate entities were participants in this scheme and sincethey are affiliated at least to the extent of common super-visory authority, I find that they are liable jointly andseverallyRespondent, Truck and Dock Services, Inc , havingfailed to bargain with the Union concerning the overtimeissue must be ordered to bargain in good faith However,since the actual change in the computation of overtimewas made prior to the 6-month limitation of Section10(b) of the Act, I cannot order that the change be re-scinded[Recommended Order omitted from publication ]